Citation Nr: 1711188	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-44 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) with symptoms of migraines, chronic fatigue, memory loss and neurobehavioral autonomic dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and RM


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who retired from active Army service in June 1985 with more than 21 years of service.  The Veteran also had active duty Marine Corps service from 1957 to 1961.  He was enlisted in a reserve component for three years.  

The appeal comes before the Board of Veterans' Appeals (Board or BVA) from the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2017, the Veteran testified at a BVA Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran testified at a personal hearing before the RO in July 2015.  The transcript of that hearing is also of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam, apparently from 1966 to 1970.  Among other campaigns, the Veteran participated in the Vietnam Counteroffensive, Vietnam Counteroffensive Phase II, Vietnam Counteroffensive Phase III, and the TET 1968 Counteroffensive.  Only a few pages of service treatment records prior to 1970 are associated with the electronic record.  The Veteran contends that service treatment records, if located, would corroborate his contention that he sustained head injuries in combat in 1968 and 1969.  The Veteran contends that these head injuries resulted in traumatic brain injuries, and that he still has disability due to those head injuries.  

The records that are on file reveal that the Veteran was sent from Vietnam to Japan, to the Continental United states in April 1968.  The reason therefore is not established clearly from the records on file.  There is evidence of significant hearing loss shortly after that time, and for the remainder of the Veteran's time in service.  He has asserted that treatment for a head injury was rendered at that time.  Service treatment records, however, reveal no pertinent clinical history and the Veteran denies a history of head injury on physical histories dated post 1968.  Another attempt to obtain records from William Beaumont Hospital will be sought again, or a formal finding of unavailability entered.

The file also includes some records from the Veteran's physician at 21st Century Neurology, wherein it is reported that the Veteran had been treated since 2005.  It is not clear that all records from this facility have been obtained.

Review of the record also reveals only a few isolated service personnel records.  It is not clear that his complete service personnel files, from either the Marines or Army have been requested.

Finally, the July 1985 VA examination reported scarring on the face, secondary to boxing.  The Veteran has not provided a history of boxing experience, whether it was in the Marines or Army, or the frequency of the bouts.  Information concerning this matter will be sought as part of the development requested herein.

The limited service treatment records and personnel records associated with the claims file, and other evidence of record, establish that the Veteran was transported from Vietnam to William Beaumont Army Medical Center, Texas, in late April 1968.  The transport apparently included treatment in Japan, identified as at a medical facility in Tachikawa, Japan, as well as a stop at Travis Air Force Base in California.  

After his May 1968 discharge from William Beaumont Army Medical Center, the Veteran was assigned to duty at Fort Hood, Texas, where he remained until October 1968.  The Veteran was returned to Vietnam.  The Veteran has testified that he sustained another, although less serious head injury, after his return to Vietnam.  He reports treatment in DaNang after that injury.  

As noted, no service treatment records or personnel records have been obtained which show the circumstances of the Veteran's service in April 1968, just prior to his treatment at William Beaumont Army Medical Center.  Consideration must however be given to the testimony that the injury was the result of combat.  Therefore, a medical opinion which considers the Veteran's lay testimony that he incurred a head injury under combat circumstances, and addresses whether there are any current residuals of such an injury, such as TBI, which are medically diagnosable, must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make an additional request for the Veteran's complete service medical treatment records (STRs), including any separately-filed records of treatment in April 1968 in Tachikawa, Japan, separately-filed records for treatment from April 1968 through May 1968 at William Beaumont Army Medical Center, Texas, or separately-filed outpatient clinic treatment records at Fort Hood, Texas, or William Beaumont Army Medical Center, Texas, for the period from May 1968 through October 1968.  If records are not found, a formal finding of unavailability should be entered which details the steps taken to obtain the records.

2.  Ask the Veteran to detail his history of boxing during service.  Information sought should include whether he has yearbooks or other information concerning his experience.  He should also be asked to detail the approximate number of fights he had, whether he sustained any injuries, and during what period of service he was involved in the activity.

3.  Request the Veteran's Marine Corps records, to include both STRs and service personnel records, for the period from 1957 to 1961, and any other identified period of service.  

4.  Request all administrative or personnel records available for the Veteran's Army service from 1964 to 1985.  In particular, personnel records necessary to determine when the Veteran was with his duty unit performing his MOS and when he was assigned to other units for medical treatment should be sought.

5.  Schedule the Veteran for VA examination by a neurologist or other appropriate provider(s).  The examination request should include a list of each disability for which service connection has been granted.  The examiner(s) should be furnished the appropriate TBI Examination format for reporting pertinent symptomatology and findings.  Indicated tests and studies should be performed.  Clinical findings must be reported in detail.  Access to Virtual VA/VBMS and a copy of this remand must be made available to the examiner for review prior to examination.  Discussion of the Veteran's history should include the Veteran's lay statement about injuries incurred during combat, and the circumstances of scars due to "boxing" noted on VA examination in July 1985.  

The examiner(s) should assign a diagnosis for each current neurologic disability manifested by the Veteran, and then address the following:  
     (a).  Is it at least as likely as not (50 percent probability or better) that the Veteran has objective residuals of TBI or other neurologic disability incurred in service or as a result of any incident of service, to include head injury or exposure to herbicides?
     (b).  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the disability is caused by (secondary to) or aggravated by a service-connected disability.  The examiner should review the list of the Veteran's service-connected disabilities at the time of the examination prior to addressing this question, as service connection has been awarded for more than 10 disabilities.  
     (c).  For each neurologic disability which is less than likely related to the Veteran's service or a service-connected disability, provide an opinion as to the etiology and approximate date of onset of such disability and explain the medical rationale underlying the etiology determination.  

Each examiner is requested to provide a well-supported opinion and complete rationale for the opinions and conclusions reached.  If pathology is found that is not relatable to service or event therein, that should also be set forth and explained.

6.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




